COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


HYEKYUNG KIM ST. CLAIR
                                                 MEMORANDUM OPINION *
v.   Record No. 1743-98-3                            PER CURIAM
                                                  JANUARY 19, 1999
DALLAS B. ST. CLAIR


             FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                       Roy B. Willett, Judge

           (Sam Garrison, on brief), for appellant.
           (Arthur P. Strickland, on brief), for
           appellee.



     Hyekyung Kim St. Clair (wife) appeals the equitable

distribution decision of the circuit court.   The trial court

found that the marital residence was the separate property of

Dallas B. St. Clair (husband).   Wife contends that the trial

court erred by refusing to find that her contributions to the

marital residence transformed husband's separate property into

marital property.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

     "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be

set aside unless it is plainly wrong or without evidence to

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
support it."    Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396
S.E.2d 675, 678 (1990).   "Unless it appears from the record that

the trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).

     Husband purchased the land at issue in 1985 and began

building the house which became the marital residence in 1992.

Husband paid for the home entirely from his separate funds, and

the property was titled in his name.    When the parties married in

June 1994, the exterior construction of the home was largely

completed.   The parties agreed that wife assisted with some

interior construction work, and helped wallpaper and paint the

interior.    The parties separated in March 1997.
     Code § 20-107.3(A)(1) provides that separate property

includes "(i) all property, real and personal, acquired by either

party before the marriage."   Evidence supports the trial court's

finding that the residence was husband's separate property, as he

owned the land and completed a substantial portion of the

construction of the home prior to the parties' marriage.    Code

§ 20-107.3(A)(3)(a) provides that property may be classified as

part marital and part separate:
          In the case of the increase in value of
          separate property during the marriage, such
          increase in value shall be marital property
          only to the extent that marital property or
          the personal efforts of either party have
          contributed to such increases, provided that
          any such personal efforts must be significant


                                - 2 -
            and result in substantial appreciation of the
            separate property.


The trial court awarded wife $4,662, which was one-half the value

by which the property appreciated during the marriage.      Because

the trial court's decision complied with the statutory

requirements and was supported by the evidence, we find no error.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                            Affirmed.




                                - 3 -